TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00449-CV


Donald G. Hayes and Margaret A. Hayes, Appellants

v.


William Varney, Sylvia Varney and Fredericksburg Herb Farm, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN000359, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 



PER CURIAM
 Appellants Donald and Margaret Hayes and appellees William Varney, Sylvia
Varney, and Fredericksburg Herb Farm have filed an agreed motion to dismiss, informing this Court
that the parties have resolved their dispute and no longer desire to prosecute this appeal and
requesting this Court to dismiss the appeal with prejudice.  We grant the motion and dismiss this
appeal with prejudice.  Tex. R. App. P. 42.1(a)(1).  

Before Justices Kidd, Yeakel and Patterson
Dismissed on Agreed Motion
Filed:   October 18, 2001
Do Not Publish